DETAILED ACTION
Claims 1-17 are pending.
Election/Restrictions
Applicant cancelled claims 18-20.  Claims 18-20 were drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 July 2022.
Information Disclosure Statement

The 15 information disclosure statements filed between 04/19/2022 and 6/17/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant has submitted a very large number of non-patent literature (“NPL”) documents that appear to be irrelevant (As of 29 August 2022, 15 IDS, listing 406 pieces of NPL, with more than 10,000 pages); if there is relevant NPL within applicant’s submission; the submission is too voluminous for the examiner to identify and review the reference in any reasonable time. In addition, applicant has not submitted a concise explanation as to why the NPL English language information was submitted and how it is understood to be relevant, as encouraged within MPEP 609.04(a)(III) (MPEP 609.04(a)(III); see Semiconductor Energy Laboratory Co. v. Samsung Electronics Co., 204 F.3d 1368, 1376, 54 USPQ2d 1001, 1007 (Fed. Cir. 2000)). It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “a step rate limit,” and “a step rate.”  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “step rate limit,” and “step rate” in claims 1, 10 and 11 used by the claim is a new term of art and does not have a generally accepted meaning. The term is indefinite because the specification does not clearly redefine the term, nor is there a common meaning in the art. “Step rate” and “step rate limit” appear in applicant’s paragraphs 0005, 0007, 0035, 0037, 0045, 0046, 0048. 
Review of the specification clearly indicates that the term is related to speed and the change of speed. However the terms “step” and “limit” creates an ambiguity.  It is unclear whether “step rate” refers to continuous changes in piston speed (i.e. gradual steps up a slope; piston speed, applicant’s spec, para 0035); whether it refers to discontinuous jumps in piston speed to different constant speed levels (i.e. each speed level is a different step, id.); whether it refers to changes in flow rate (i.e. barrels per min, applicant’s spec para 0023); or whether it refers to some other property. In context, it is unclear whether the “step rate limit” refers to limits on the rate of change on a continuous slope, or whether it refers to the distance between different constant step levels.
The meaning of “step rate” is critical to understand the operation of applicant’s disclosed invention.  The “step rates” are chosen to avoid harmonic vibration by the pumps running at synchronized speeds (para 0035, 0042). In this context, it is unclear whether the pump harmonics are avoided by having the pumps operate at discontinuous speeds avoiding where known individual harmonics exist; or does the individually differing rates of change allow the pumps to sometimes have the same speed, but then diverge their speeds because of their differing rates of change; or instead of avoiding specific known harmonics, are the pumps being operated to take discrete steps of speed change in line with the step rate limit?
Examiner notes that the term “step rate test” is used in the fracking arts. However it refers to a test to determine flow rate, and appears to have no relevance to change pump speed as used in applicant’s disclosure. (See attached NPL, obtained from https://www.epa.gov/sites/default/files/documents/INFO-StepRateTest.pdf)
Since it is unclear what applicant intended to claim with the term “step rate” and “step rate limit.” Claim 1 is rejected for indefiniteness.  For the limited purpose of examination, the examiner is broadly interpreting the term in line with the specification to mean “pump speed changes, “and step rate limit as referring to “speed change limits.”  Claims 2-7 are correspondingly rejected as dependent on claim 1.

Claims 10 and 11 recite “a step rate limit.” The claims are rejected in the same manner as “a step rate limit,” in claim 1 above.
Claim 11 recites the limitation “the step rate.” There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a critical plunger speed” There is insufficient antecedent basis for this limitation in the claim, because there is no antecedent “plunger.”
Claim 14 recites “desired pumping rate is transmitted from at least one of an operator or a database communicatively coupled to a controller associated with the first pump.” It is unclear whether the claim is indicating that a controller is a recipient of data which was transmit from either an operator or database; or whether the claim is not indicating a recipient of transmission and is instead claiming that the data is transmit from either the operator or the database (which is connected to a controller. Since it is unclear what applicant intends to claim, the claim is rejected for indefiniteness. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite:
In claim 1, “receiving a step rate limit for one or more pumps, … determining the adjustment does not exceed the step rate limit; and applying the adjustment to the current rate of the one or more pumps,” which amounts to a mental process without a practical application of the general concept;
In Claim 2, “determining a damage accumulation rate for the one or more pumps; and determining the damage accumulation rate is below a threshold;” which amounts to a mental process without a practical application of the general concept;
In claim 8, “determining a difference between the desired pumping rate and the current pumping rate is within a threshold amount, and applying an adjustment to the desired pumping rate;” which amounts to a mental process without a practical application of the general concept.  
In claim 10, “determining a step rate for the first pump;” which amounts to a mental process without a practical application of the general concept;
In claim 15, “determining a damage accumulation rate for the first pump; and determining the damage accumulation rate is below a threshold;” which amounts to a mental process without a practical application of the general concept.

This judicial exception is not integrated into a practical application because:
In claim 1, “determining the adjustment does not exceed the step rate limit;” does not result in any specific action related to the pump after that determination is made. Therefore performance of the claimed method results in mere data gathering, which is not patentable (See MPEP 2106.01(II)(B)(1)(a)). Furthermore, the limitation “applying the adjustment” is a specific example in the MPEP relating to practical application of the limitation. “Applying” is a term considered only generalized instructions that do not establish how the abstract idea is integrated into practical application (See MPEP 2106.01).
In claim 2, “determining a damage accumulation rate” does not result in any specific action related to the pump after that determination is made. Therefore performance of the claimed method results in mere data gathering, which is not patentable (See MPEP 2106.01(II)(B)(1)(a)). 
In claim 8, “determining a difference between the desired pumping rate and the current pumping rate is within a threshold amount” does not result in any specific action related to the pump after that determination is made. Specifically, there is no link made between the “difference between the desired pumping rate and the current pumping rate,” and “the adjustment to the desired pumping rate.” Therefore, “determining a difference” results only in mere data gathering that does not add significantly more to the judicial exception (See MPEP 2106.01(II)(B)(1)(a); MPEP 2106.05(A)). 
Furthermore, in claim 8, the limitation “applying an adjustment” is a specific example in the MPEP relating to practical application of the limitation. “Applying” is a term considered only generalized instructions that do not establish how the abstract idea is integrated into practical application (See MPEP 2106.01).
In claim 10, “determining a step rate for the first pump,” does not result in any specific action by said first pump nor transformation of said first pump. Therefore performance of the claimed method results in mere data gathering, which is not patentable (See MPEP 2106.01(II)(B)(1)(a)).
In claim 15, “determining a damage accumulation rate” does not result in any specific action related to the pump after that determination is made. Therefore performance of the claimed method results in mere data gathering, which is not patentable (See MPEP 2106.01(II)(B)(1)(a)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the above abstract ideas do not act upon the additional pump elements.  The additional elements are: in Claims 1 and 2, “an electrically powered hydraulic fracturing pump … one or more pumps” and in Claims 8, 10 and 15, “an electrically powered hydraulic fracturing pump system … a first pump … an adjacent or opposite second pump.” Therefore in none of claims 1, 2, 8, 10 and 15 are the identified abstract ideas used specifically to modify or control the additional elements. 
Dependent Claims 2-7 are correspondingly rejected as dependent on rejected claim 1.
Dependent claims 9-17 are correspondingly rejected as dependent on rejected claim 8.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20180040226).

Regarding claim 1, Zhang discloses a method for regulating a pumping rate (pump speed controlled to prevent cavitation, para 0001) of an electrically powered hydraulic fracturing pump (fig 1, pump 20, para 0015, hydraulic fracturing pump is intended use in the preamble and will not be given patentable weight; however the pump is disclosed as capable of use in a fracking rig, para 0015), comprising: receiving a step rate limit for one or more pumps (fig 5, flow chart monitoring speed, the pumping speed is continually monitored when changed in order to prevent cavitation, para 0032), the step rate limit corresponding to at least one of a minimum step rate (minimum step rate is claimed in the alternative to maximum step rate; maximum step rate is disclosed by the prior art) or a maximum step rate (fig 5, cavitation occurs at the higher pumping speed, so speed is limited on the upper end, para 0032); determining a desired pumping rate for the one or more pumps (desired pump rate is the highest pumping speed possible without risking cavitation, para 0032); determining a current rate of the one or more pumps (speed sensor 56, para 0016); comparing the desired pumping rate to the current rate (speed is controlled relative to monitored pumping speed, para 0030); determining, based at least in part on the comparison, an adjustment to the current rate (speed may be reduced to prevent cavitation, par 0030, 0032, 0037); determining the adjustment does not exceed the step rate limit; and applying the adjustment to the current rate of the one or more pumps (id.). 
Regarding claim 2, Zhang discloses the method of claim 1, further comprising: determining a damage accumulation rate (threshold for cavitation curve is determined, para 0037) for the one or more pumps; and determining the damage accumulation rate is below a threshold (determine whether pump is below the cavitation threshold, para 0030, 0032, 0037). 
Regarding claim 3, Zhang discloses the method of claim 1, further comprising: determining a damage accumulation rate (threshold for cavitation curve is determined, para 0037) for the one or more pumps; determining the damage accumulation rate exceeds a threshold (risk of cavitation detected, para 0030); and transmitting a warning (risk of cavitation detected, alert device 64 triggered, para 0030). 
Regarding claim 7, Zhang discloses the method of claim 1, wherein information is transmitted from the one or more pumps from respective sensors (Zhang independent sensor’s control individual pump speed, para 0016). 

Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beisel (US 2019/0178234).

Regarding claim 8, Beisel discloses a method for regulating one or more pumping rates of an electrically powered hydraulic fracturing pump system, comprising: receiving a desired pumping rate (total flow rate through the plurality of pressure pumps, para 0071) for a first pump (first pump’s flow rate is a component within the total flow rate, para 0071); determining a current pumping rate of an adjacent or opposite second pump (pump rate of a second pump identified as operating beyond the cavitation threshold and will thereby be adjusted, para 0063-0066, 0071); determining a difference between the desired pumping rate and the current pumping rate is within a threshold amount (determining the corresponding pump rate of the second pump in the opposing direction to maintain total flow rate, and thereby prevent cavitation, para 0071); and applying an adjustment to the desired pumping rate (adjustment made to additional pumps in order to maintain total flow and thereby prevent cavitation, para 0071, claims 3, 4). 
Regarding claim 9, Beisel discloses the method of claim 8, further comprising: determining the difference between the desired pumping rate and the current pumping rate exceeds a threshold amount (threshold of cavitation, para 0063-0066); and modifying at least one of the current pumping rate or the desired pumping rate (pump speed is changed to maintain total flow and reduce cavitation, para 0071).
Regarding claim 10, Beisel discloses the method of claim 8, further comprising: determining a step rate for the first pump (pump rate of pump 100, is identified, para 0063). 
Regarding claim 11, Beisel discloses the method of claim 8, wherein the step rate is based, at least in part, on a pump speed (pump speed at crankshaft 208 is changed, para 0024), a crankshaft rpm (id.), or a critical plunger speed (the element is claimed in the alternative, nevertheless the movement of fluid changes the plunger speed, para 0024). 
Regarding claim 12, Beisel discloses the method of claim 8, wherein the desired pumping rate (total flow through the plurality of pumps, para 0071) corresponds to at least a fraction (“at least a fraction” can have fractions vary from zero to one) of a desired overall pumping rate (the total pumping rate is equivalent to a desired overall pumping rate) for a group of pumps (total pumping rate of a plurality of pumps, para 0071). 
Regarding claim 13, Beisel discloses the method of claim 8, wherein information is transmitted from the one or more pumps from respective sensors (sensor data 408 from position sensor 220 sent to computing device 400, para 0036-0037). 
Regarding claim 14, Beisel discloses the method of claim 8, wherein the desired pumping rate is transmitted from at least one of an operator (operator, para 0037) at a well site (wellbore, para 0001, 0002) or a database (computer readable medium or memory, para 0036) communicatively coupled to a controller (computer processor, para 0036) associated with the first pump. 
Regarding claim 15, Beisel discloses the method of claim 8, further comprising: determining a damage accumulation rate for the first pump (threshold for cavitation curve is determined, para 0040); and determining the damage accumulation rate is below a damage threshold (determine whether pump is below the cavitation threshold, para 0040, 00041, 0044). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claim 4, Zhang discloses the method of claim 1, wherein the desired pumping rate corresponds to at least a fraction of a desired overall pumping rate (inherently, “at least a fraction” of the other rate includes fractions from zero to one; which would include any pumping rate; and is thereby an inherent feature of a single pump or any plurality of pumps).  Zhang does not disclose a group of pumps.
Nevertheless, a group of pumps is obvious as a duplication of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), See MPEP 2144.04).  The rule is that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, applicant has not claimed nor expressed a new or unexpected result of multiple pumps.  Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicating pumps in order to increase total pump flow. 
Regarding claim 5, Zhang teaches the method of claim 4, wherein at least two pumps of the group of pumps operates at a different pumping rate (Zhang independent sensor’s control individual pump speed, para 0016). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to maintain the independent controls of each pump, in order to continue to prevent cavitation under the pump individual control schemes, thereby continuing to prevent cavitation damage to the individual pumps.  
Regarding claim 6, Zhang discloses the method of claim 4, wherein at least two pumps of the group of pumps have different adjustments (Zhang independent sensor’s control individual pump speed, para 0016). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to maintain the independent controls of each pump, in order to continue to prevent cavitation under the pump individual control schemes, thereby continuing to prevent cavitation damage to the individual pumps.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beisel in view of Zhang.
Regarding claim 16, Beisel discloses the method of claim 8, further comprising: determining a damage accumulation rate (threshold for cavitation curve is determined, para 0040) for the first pump; determining the damage accumulation rate exceeds a damage threshold (determine whether pump is below the cavitation threshold, para 0040, 00041, 0044). Beisel does not disclose transmitting a warning (risk of cavitation detected, alert device 64 triggered, para 0030). 
Zhang discloses an analogous pump monitoring cavitation, which transmits a warning (risk of cavitation detected, alert device 64 triggered, para 0030).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the operator warning of cavitation of Zhang into cavitation monitoring of Beisel in order to notify the operator of potential damage thereby enabling the operator to take appropriate remediating actions.
Regarding claim 17, Biesel in view of  Zhang teaches the method of claim 16, further comprising: receiving confirmation, from an operator (Zhang, operator can control speed of the pump at controls 60, para 0016, 0030), to apply the adjustment (Zhang, ECU 53 can control autonomously or at command of operator, par 0016, 0017).  It would have been further obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the operator controls of Zhang further into Biesel in view of Zhang in order to enable the operator to manage the pump system to prevent cavitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GU (US 2020/0049152) discloses a variable speed pumping control system which monitors and controls a plurality of pump speed to prevent damage caused by pump vibration at various speeds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746